DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and Species A, claims 4-7, 9, 11, and 12 in the reply filed on 06 May 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant submits, however, that Groups II and III should be examined together because the groups of claims have the common characteristic of calculating the ink consumption of an ink bottle based on status information regarding an ink remaining amount obtained by a server system.”  This is not found persuasive because Group I, Group II, and Group III are distinct for their separate status in the art as shown by their different classification. 
Claims 1-3, 8-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 06 May 2022. (Note – claim 9 is dependent upon claim 8 and therefore is held as non-elected).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 18 December 2020, has been considered.

Drawings
The drawings received on 18 December 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “an ink consumption amount of the ink bottle” in claim 4 is a relative term which renders the claim indefinite. The term “an ink consumption amount of the ink bottle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant specification at page 11, paragraph 0051, and Figure 10A, applicant defines ink consumption amount of the ink bottle is zero at the time of shipment.  At pages 11-12, paragraph 0052, and Figure 10B, applicant defines ink consumption amount of the ink bottle is zero at the time the ink tank is replenished once with ink from the ink bottle from the state of Figure 10A.  Clearly, ink has been removed from the ink bottle in Figure 10B.  Thus, one of ordinary skill in the art would not be able to ascertain the limitation “an ink consumption amount of the ink bottle”.  Additionally, one of ordinary skill in the art would not be able to ascertain the limitation “by using the status information”.  In claim 4, there is no time period of past, present, or future tense to determine what “status information” (i.e. Figures 9A-9E and Figures 10A-10E) is used to calculate “an ink consumption amount of the ink bottle”.
2. Claims 5-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent upon claims with the above addressed 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) problems (i.e. claim 4).
3. Claims 4-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “first calculating unit”, “first threshold value”, “order situation”, “second calculating unit”, “third calculating unit”, “fifth calculating unit”, and “sixth calculating unit”, in claims 4-7, 11, and 12 are relative terms which renders the claims indefinite. The terms “first calculating unit”, “first threshold value”, “order situation”, “second calculating unit”, “third calculating unit”, “fifth calculating unit”, and “sixth calculating unit” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As stated above, there is no time period of past, present, or future tense to determine when the thresholds are met, situations encountered, and/or when the calculations are performed by the above calculating units.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 10,810,651).
With respect to claim 4, Ohara discloses a system comprising: 
a printing apparatus (Fig. 2, element 10) and a server system (Fig. 2, elements 100, 200) comprising one or more severs, wherein the printing apparatus comprises: 
an ink tank (Fig. 2, element 10, i.e. printhead sub-tank not shown) that stores ink supplied from an ink bottle (Fig. 3, element 21); 
a head (Fig. 2, element 10, i.e. printhead actuator not shown) to which ink is supplied from the ink tank; and 
a transmission unit (Fig. 2, element 16) configured to transmit status information in which at least information relating to an ink remaining amount within the ink tank is included (Column 4, line 19 – Column 5, line 21), the server system comprises: 
a reception unit (Fig. 2, element 103) configured to receive the status information; and 
a first calculation unit (Fig. 2, element 101) configured to calculate an ink consumption amount of the ink bottle by using the status information (Column 4, line 19 – Column 5, line 21), and 
order processing (Fig. 2, element 100) of a new ink bottle is performed based on an ink consumption amount of the ink bottle (Column 4, line 19 – Column 5, line 21).
The examiner notes to applicant that the printhead sub-tank (not shown) and the printhead (not shown) are well known in the inkjet art and would have been obvious to one of ordinary skill in the art in view of Ohara as applied above. 
With respect to claim 5, Ohara discloses the server system (Fig. 2, elements 100, 200) further comprises an order unit configured to perform the order processing of a new ink bottle (Fig. 3, element 21) in a case where an ink consumption amount calculated by the first calculation unit is larger than a predetermined first threshold value (Column 4, line 19 – Column 5, line 21).
With respect to claim 6, Ohara discloses the order unit performs the order processing of a new ink bottle (Fig. 3, element 21) based on the calculated ink consumption amount and an ink bottle order situation (Column 4, line 19 – Column 5, line 21).
With respect to claim 7, Ohara discloses the first calculation unit comprises: an acquisition unit configured to acquire information on an ink remaining amount within the ink tank (Fig. 2, element 10, i.e. printhead sub-tank not shown), which is included in the status information; a second calculation unit configured to calculate an ink consumption amount of the ink tank (Fig. 2, element 10, i.e. printhead sub-tank not shown) based on the information on an ink remaining amount within the ink tank, which is acquired by the acquisition unit; and a third calculation unit configured to calculate a current ink consumption amount of the ink bottle (Fig. 3, element 21) based on a difference between an ink consumption amount of the ink bottle stored in advance, and an ink consumption amount of the ink tank calculated by the second calculation unit (Column 4, line 19 – Column 5, line 21).
With respect to claim 11, Ohara discloses a fifth calculation unit configured to calculate a remaining amount value of the ink bottle (Fig. 3, element 21); and a sixth calculation unit configured to calculate a remaining amount level of the ink bottle (Fig. 3, element 21) based on the remaining amount value of the ink bottle calculated by the fifth calculation unit (Column 4, line 19 – Column 5, line 21).
With respect to claim 12, Ohara discloses the remaining amount level of the ink bottle (Fig. 3, element 21) calculated by the sixth calculation unit is presented to a user via a Web browser (Column 4, line 19 – Column 5, line 21).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/25/2022